IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                            Assigned on Briefs October 30, 2001

                  STATE OF TENNESSEE v. ROBBIE R. BAILEY

               Direct Appeal from the Criminal Court for Washington County
                           No. 26013     Robert E. Cupp, Judge



                                 No. E2001-00210-CCA-R3-CD
                                      November 29, 2001



The Appellant, Robbie R. Bailey, was indicted by a Washington County Grand Jury for one count
of driving under the influence, fourth offense, one count of driving on a revoked license, and two
counts of vehicular assault. On December 1, 2000, Bailey pled guilty to two counts of vehicular
assault and one count of driving on a revoked license. After a sentencing hearing on January 10,
2001, the trial court sentenced Bailey, as a range I standard offender, to the maximum term of four
years on each count of vehicular assault and ordered that the sentences be served consecutively in
the Department of Correction.

On appeal, Bailey raises the following issues for our review: (1) whether the sentences imposed for
vehicular assault were excessive; and (2) whether the trial court erred by denying Bailey’s request
for a non incarcerative alternative sentence. After review, we find no reversible error and affirm the
judgment of the trial court.

              Tenn. R. App. P. 3; Judgment of the Criminal Court is Affirmed.

DAVID G. HAYES, J., delivered the opinion of the court, in which JAMES CURWOOD WITT, JR. and
JOHN EVERETT WILLIAMS, J.J., joined.

Steve McEwen, Mountain City, Tennessee, and David F. Bautista, District Public Defender, Johnson
City, Tennessee, attorney for the Appellant, Robbie R. Bailey.

Paul G. Summers, Attorney General and Reporter; Michael Moore, Solicitor General; Elizabeth B.
Marney, Assistant Attorney General; Joe C. Crumley, Jr., District Attorney General; and Steve
Finney, Assistant District Attorney General, for the Appellee, State of Tennessee.
                                                    OPINION

                                             Factual Background


         On the evening of March 4, 2000, Steve Clayton, a third-year medical student1 in the East
Tennessee State University medical program, and his girlfriend, Kara Kuntz, a junior pre-med
student at East Tennessee State University, were returning from the grocery store when they were
struck head-on by a pick-up truck driven by the Appellant. Officer Larry Williams, of the Johnson
City Police Department, testified that the Appellant drove his truck approximately 2 ½ feet across
the center line directly into the path of the 1998 Honda Civic driven by Clayton, pushing Clayton’s
vehicle approximately 70 feet across another lane of traffic before it came to rest in a ditch. Officer
Williams testified that the Appellant did not have his headlights on at the time of the collision and
that the Appellant’s blood alcohol level was .228 percent. Officer Williams also determined that the
Appellant was traveling 55 mph in a 30 mph zone within the city limits.

        Clayton suffered various injuries as a result of the collision, including fractures to the right
radius [forearm], a partial ACL tear to his left knee, and various lacerations to his head and hands.
Two surgeries were required to reduce the arm fracture through pin placement. The damage to
Clayton’s left knee also required various MRI’s, drainage and the injection of steroids. In addition
to his physical injuries, Clayton suffered a two-month delay in his residency and a monetary loss of
approximately $28,000.

        Clayton’s passenger, Ms. Kuntz, faired less favorably, with the most significant injury being
to her head. This injury resulted in permanent brain damage. At sentencing, Ms. Kuntz’s injuries
were described as follows:

         Mostly she had bled into her frontal lobes, and she had what they call an
         intraparenchymal bleed as well as a contrecoup injury . . . She bled into the front part
         of [her] brain which is known to control centers for personality, memory, and
         knowledge - socially appropriate behavior I guess is the best way to put it - as well
         as various other bleeds. And then she damaged the back part of her brain that
         controls your ability to walk and initiate walking . . . When you walk you don’t have
         to think about taking a step or keeping your balance because that part of your brain
         constantly adjusts. Well, she had injured it and [it] just made all types of coordinated
         movement like that very, very difficult. She [had] several other injuries - the biggest
         injury by far was . . . the brain injury . . . she had a . . . fracture . . . in her right tibia.
         It’s called a tibea plateau fracture . . . but basically she had shattered the main bone
         of the lower leg and actually had free floating bones and stuff in there. And the
         medical treatment required [doctors] to go in and actually put an external fixator in


         1
          On the date of the sentencing hearing, Dr. Clayton had received his medical degree and was in his first year
of residency.

                                                         -2-
       there [which] runs wires in to kind of push all the bones together so they could heal
       appropriately. And for one reason or another, either during the accident or as a result
       of the medical treatment - there’s a nerve that runs close to where they had to go in
       to fix those bones. And she has since . . . sustained what we call foot drop or
       inability to lift her foot up like this . . . She also received a patellar fracture on her left
       side as well as multiple fractures in her left hand. She had, once again, a fracture of
       one of the metacarpals in her left hand which the orthopedic surgeon just said
       basically had [been] just totally . . . for lack of a better word, smushed, I mean, just
       totally destroyed . . . In addition to this, she also received a fracture of her left arm
       as well.

Ms. Kuntz spent a total of 77 days in the hospital and in rehabilitation facilities. In addition to her
physical injuries, Kara’s father estimated that their family had incurred a monetary loss of $300,000
to $400,000.

       Prior the collision, Ms. Kuntz was working to complete her undergraduate degree and had
received early acceptance into the East Tennessee State University medical program. At trial, Ms.
Kuntz’s father described her prior to the collision and the effect the collision has had on their lives:

       I would like to tell you about Kara. Kara is the perfect daughter. Beginning in
       elementary school, Kara was always an overachiever. She competed and won
       trophies and ribbons in math, art, county fairs and many other competitions. She
       took dance and music lessons for years. Kara seldom received a grade below an A
       in all subjects and she rarely missed a day of school.

       Throughout middle school, Kara continued to excel in all subjects. She cluttered our
       home with materials for science fair projects and the Gifted and Talented Program.
       Kara became very active in volunteer work.

       When Kara entered high school, we thought she had done it all, but this was only the
       beginning. Kara received straight A’s throughout high school and was on the
       Principal’s List for all four years. She continued to receive award after award for her
       academic achievements. She was a member of the high school marching and concert
       bands. She volunteered at the Children’s Center for abused and neglected children
       and continued to do so on her summer breaks from college. She faithfully
       volunteered for Special Olympics, Christmas in April and too many other events to
       mention.

        Kara completed her high school credit requirements early and took four college
        courses in her junior and senior years of high school. Kara graduated high school
        with a 4.5 grade point, scored 32 on her ACT, and 1470 on her SAT exams. Kara
        was the valedictorian in her class of 400 students. We were proud parents.



                                                    -3-
         Kara was offered over $500,000 in college scholarship funds. She visited at least
         eight colleges and chose ETSU because the people were friendly and the faculty was
         very encouraging and supported her meeting her goals. Kara was given a full
         scholarship and admitted in the pre-medicine program. Kara enjoyed her first two
         and a half years at ETSU. She continued to excel academically and to do volunteer
         work in the community. Kara became a sorority member and enjoyed the
         companionship of her sisters. Together they went dancing, hiking, shopping, and
         chasing boys. Unfortunately, because of Kara’s injuries she can no longer participate
         in these fun things.

         During her sophomore year she met Mr. Clayton and together they planned marriage
         and a future together. Sadly, due to the traumatic situation [the Appellant] has
         inflicted on our family, this relationship has been destroyed.

         Kara continues to attend rehab and works very hard. Her brain injury has left her
         with a lifelong short-term memory loss. Her cerebella injury has made it difficult for
         her to walk because of difficulty balancing. She will need another surgery on her left
         hand due to crushed bones that have left her hand deformed. Her left arm has been
         broken and she has drop foot due to the break in her right leg. She has aged 50 years
         due to destroyed nerves in her entire body. Kara no longer has her beautiful smile
         that always lit up the room when she walked in . . . Kara will never be the person she
         was born to be.

At the time of sentencing, Ms. Kuntz had re-entered college on a “trial basis” and was struggling to
complete her undergraduate degree by taking only seven hours a semester. Due to the vehicular
assault, Kara’s father and mother began to lead virtually separate lives. Kara’s mother stayed with
Kara to help her with “everyday living” and her rehabilitation program, while Kara’s father remained
in Maryland with their thirteen-year-old daughter. Kara’s father testified that he, his wife, and his
other daughter had all been profoundly traumatized and psychologically affected by the event.

         The Appellant sustained no injuries in the crash. At the time of these offenses, he had three
prior DUI convictions and was driving on a suspended license.2 At sentencing, the Appellant
testified that he did remember drinking at home that night, but has no recollection of the event or
collision that followed until the ambulance arrived at the scene. He was apologetic, remorseful, and
admitted that he has an alcohol abuse problem. The Appellant, age 29 at sentencing, further testified
that he had been fully employed since age 18 and was willing to pay restitution to the victims and
their families.




         2
          The Appellant had DU I convictions in the following years: 1993 DUI conviction, 1996 DUI conviction, 1997
DUI conviction. After each conviction, the Appellant successfully completed his probationary period for each of these
offenses.

                                                        -4-
        At the close of proof, the trial court sentenced the Appellant to the maximum sentence of four
years on each vehicular homicide conviction and ordered that those sentences run consecutively, for
an effective sentence of eight years.



                       I. Whether The Sentences Imposed Are Excessive

       The Appellant argues that the trial court erred by sentencing him to the four-year maximum
sentence within the range for each vehicular assault conviction. He contends that the trial court
misapplied enhancement factors, failed to apply or properly weigh mitigating factors, and erred in
ordering the two vehicular assault convictions to be served consecutively.

        The Appellant bears the burden of establishing that the sentence imposed by the trial court
was erroneous. State v. Ashby, 823 S.W.2d 166, 168 (Tenn. 1991); State v. Boggs, 932 S.W.2d 467,
473 (Tenn. Crim. App. 1996); State v. Fletcher, 805 S.W.2d 785, 786 (Tenn. Crim. App. 1991). In
determining whether the Appellant has carried his burden, this court must consider the evidence
received at the trial and the sentencing hearing, the pre-sentence report, the principles of sentencing,
the arguments of counsel, the nature and characteristics of the offenses, existing mitigating and
enhancing factors, statements made by the offender, and the potential for rehabilitation. Ashby, 823
S.W.2d at 169; Tenn. Code Ann. § 40-35-210. Furthermore, when a defendant challenges the
sentence imposed by the trial court, this court conducts a de novo review with a presumption that the
determinations made by the trial court are correct. Tenn. Code Ann. § 40-35-401(d). This
presumption is only applicable if the record demonstrates that the trial court properly considered
relevant sentencing principles. Ashby, 823 S.W.2d at 169. With respect to the issue of the length
of sentence imposed, we find that the trial court erred in its application of certain enhancement
factors. Thus, our review of this issue is conducted without a presumption of correctness pursuant
to Tennessee Code Annotated § 40-35-401(d).

        The Appellant was convicted of two counts of vehicular assault, both Class D felonies. Tenn.
Code Ann. § 39-13-106(a) & (b). “A person commits vehicular assault, who, as the proximate result
of the person’s intoxication as set forth in § 55-10-401, recklessly causes serious bodily injury to
another person by the operation of a motor vehicle.” Tenn. Code Ann. § 39-13-106(a). Because
the Appellant is a range I standard offender, the range of punishment for a Class D felony is “not less
than two (2) years nor more than four (4) years.” Tenn. Code Ann. § 40-35-112(a)(4). Furthermore,
the presumptive sentence would be the minimum sentence in that range if there are no enhancing or
mitigating factors present. Tenn. Code Ann. § 40-35-210(c). If there are both enhancing and
mitigating factors present, the trial court must “enhance the sentence within the range as appropriate
for the enhancement factors, then reduce the sentence within the range as appropriate for the
mitigating factors.” Tenn. Code Ann. § 40-35-210(e).

         The Appellant's sentence is not determined by the mathematical process of adding the sum
total of enhancing factors present then subtracting from this figure the mitigating factors present for


                                                  -5-
a net number of years. Rather, the weight to be afforded an existing factor is left to the trial court's
discretion so long as the court complies with the purposes and principles of the 1989 Sentencing Act
and its findings are adequately supported by the record. Boggs, 932 S.W.2d at 475. The weight to
be afforded mitigating and enhancement factors derives from balancing relative degrees of
culpability within the totality of the circumstances of the case involved. Id. at 476.

                                      A. Enhancement Factors

         At sentencing the trial court applied four enhancement factors to each of the Appellant’s
convictions for vehicular assault, namely: (1) the defendant has a previous history of criminal
convictions or criminal behavior in addition to those necessary to establish the appropriate range;
(2) the offense involved more than one victim; (3) the personal injuries inflicted upon or the amount
of damage to property sustained by or taken from the victim was particularly great; and (4) the
defendant had no hesitation about committing a crime when the risk to human life was high. Tenn.
Code Ann. § 40-35-114(1), (3), (6), & (10).

         With respect to enhancement factor (1), Tenn. Code Ann. § 40-35-114(1), we find that the
trial court properly applied this factor to both vehicular assault convictions. The Appellant had three
prior DUI convictions. As such, the Appellant’s past criminal history is more than sufficient to apply
this enhancement factor.

         With respect to enhancement factor (3), Tenn. Code Ann. § 40-35-114(3), the State concedes
that it was error for the trial court to apply this factor. We agree. This court has previously held that
enhancement factor (3) may not be applied when the defendant is separately convicted of the
offenses charged against each victim. State v. Williamson, 919 S.W.2d 69, 82 (Tenn. Crim. App.
1995); State v. Makoka, 885 S.W.2d 366, 373 (Tenn. Crim. App.), perm. to appeal denied, (Tenn.
1994)(overruled on other grounds); State v. Lambert, 741 S.W.2d 127, 134 (Tenn. Crim. App.
1987). In the present case, the Appellant was separately charged and convicted of vehicular assault
against both victims. Thus, we find that the trial court erred by applying this factor.

        With respect to enhancement factor (6), Tenn. Code Ann. § 40-35-114(6), the Appellant
argues that the trial court erred in applying this factor because “the personal injuries sustained by the
victim being particularly great is an element of vehicular assault.” The State again concedes this
error with respect to the conviction involving the victim Kuntz. We agree. Enhancement factor (6)
is not applicable to this vehicular assault conviction because great personal injuries or its equivalent,
serious bodily injury, is an element of the offense. Williamson, 919 S.W.2d at 82.

        The State does, however, argue that the trial court properly applied enhancement factor (6)
to the vehicular assault conviction involving the victim Clayton. Specifically, the State asserts that
the loss of Clayton’s vehicle, valued at approximately $12,000, is sufficient to support application
of factor (6). In State v. John D. Neblett, No. 01C01-9805-CC-00231 (Tenn. Crim. App. at
Nashville, Sept. 24, 1999), perm. to appeal denied, (Tenn., Feb. 14, 2001), this court upheld the trial
court’s application of enhancement factor (6) where a vehicular assault victim’s car was totaled


                                                  -6-
during the wreck. In this case, the collision totaled Clayton’s vehicle, resulting in property damage
of $12,000. See Tenn. Code Ann. § 40-35-114(6). We conclude that the property damage incurred
was particularly great and that the trial court properly applied enhancement factor (6) to the offense
involving the victim Clayton.

        Finally, the Appellant argues that the trial court erred by applying enhancement factor (10),
Tenn. Code Ann. § 40-35-114(10), because “there was no evidence that anyone other than the
victims were subject to be injured by the Appellant.” In so applying this factor, the trial court
concluded, “his conduct that night not only exposed himself but everybody on the highway to a high
risk of human life.” Enhancement factor (10) may be applied in circumstances where individuals
other than the victim are in the area of the defendant’s criminal conduct and are subject to injury.
State v. Sims, 909 S.W.2d 46, 50 (Tenn. Crim. App. 1995)(distinguished on other grounds).
Notwithstanding, in State v. Rhodes, 917 S.W.2d 708, 714 (Tenn. Crim. App. 1995), this court held
that enhancement factor (10) does not apply to vehicular assault where the record does not indicate
that any other person was actually threatened by defendant’s driving because “vehicular assault
[unquestionably] reflects the legislature’s appreciation of the substantial risk of and actual degree
of harm that results from DUI caused injury.” Id.

        In the present case, we find that the record sufficiently corroborates the trial court’s
application of enhancement factor (10). At the time of the impact, the Appellant had a blood alcohol
content of .228 percent, more than twice the legal limit. We note that the vehicular assaults occurred
within the city limits and that the Appellant was traveling 55 mph in a 30 mph zone. The Appellant
remembers nothing about getting into his vehicle and driving on that particular evening. The
Appellant crossed the center line and proceeded into on-coming traffic, colliding head-on with the
vehicle driven by Clayton. Although the record does not specifically list the names of persons on
the road that night, we find that the facts of this case sufficiently infer that individuals traveling on
this highway were also subject to danger or injury that night.3 See State v. Davis Oliver Brown, No.
03C01-9608-CR-00313 (Tenn. Crim. App. at Knoxville, Dec. 16, 1997), perm. to appeal denied,
(Tenn. Oct. 12, 1998). The trial court properly applied enhancement factor (10) to both victims.

                                            B. Mitigating Factors

        At sentencing, the trial court applied only one mitigating factor: that the Appellant was truly
remorseful. Tenn. Code Ann. § 40-35-113(13). However, when weighing the enhancing and
mitigating factors, the trial court stated that it only afforded this mitigating factor little weight
because a defendant’s remorse will always occur after damage to the victim has been done. The
Appellant argues that the trial court erred by finding this factor and then according it only minimal
weight. Specifically, the Appellant contends that “by this reasoning, this factor would never be
entitled to any weight, since logic dictates that [it is only when] the crime has already occurred, and
[its] consequences brought about, [that] remorse can be demonstrated.”


        3
        The indictment charged that the Appe llant was “o perating a mo tor veh icle on South Roan Stre et, a public
way/premise generally frequented by the p ublic at large.”

                                                        -7-
         Again, we note that the process of weighing enhancing factors versus mitigating factors is
a matter left to the trial court’s sound discretion so long as it complies with the principles and
purposes of the 1989 Sentencing Act. In the present case, the trial court expressly noted that it
believed the Appellant to be remorseful at sentencing. Nonetheless, after considering the
Appellant’s three prior DUI convictions, the injuries sustained by the two victims, and the other
evidence introduced at sentencing, the trial court found the Appellant’s remorse to be of little value
or weight in determining the appropriate sentence. Furthermore, the record is devoid of any other
actions on the part of the Appellant, prior to sentencing, where he showed or expressed his remorse
for the incident. When comparing the enhancing factors found at sentencing versus the Appellant’s
remorse, we do not find that the trial court abused its discretion by affording this mitigator only
slight weight in arriving at the final sentence.

        The Appellant also asserts that the trial court erred by failing to give him credit for a stable
employment history. Over a ten-year period, the Appellant worked in the electronics field for
various employers. Although he worked for several different employers during this period, he
contends that he always maintained full-time employment. The Appellant makes no argument as
to why his employment history should operate to reduce the length of his sentence. Indeed, we
would note that a stable employment history, or the lack thereof, is typically viewed as a factor in
determining a defendant’s potential for rehabilitation within the context of entitlement to alternative
sentencing. As noted by the language of Section 113, in some situations prior employment history,
“if appropriate,” can be considered as a proper mitigating factor pursuant to Tennessee Code
Annotated § 40-35-113(13). Nonetheless, application of this factor, absent a gross abuse of
discretion, is a decision which rests with the trial court. Even if we assume that the factor was
applicable here, this factor, when compared with the enhancement factors applied, is of such little
weight that it would not have affected the determination of the specific sentence imposed.

        Lastly, the Appellant argues that the trial court erred by failing to consider his “lengthy” ten-
month incarceration at the time of sentencing as a mitigating factor. Again, the Appellant provides
no argument or reasoning as to why this fact should be considered as a mitigating factor. Tennessee
Code Annotated § 40-35-113(13) provides that, in order for a mitigating factor to apply under this
subsection, the factor must be consistent with the purposes of this chapter. We hold that service of
pretrial confinement by a defendant is not a factor consistent with the purposes of sentencing
mitigation. Thus, the trial court did not err by failing to apply this factor.

       In summary, we apply enhancement factors (1) and (10) to the vehicular assault conviction
involving Ms. Kuntz. With respect to the vehicular assault conviction involving the victim Clayton,
we apply enhancement factors (1), (6), and (10). Mitigating factor (1) is also applied to both victims.
After de novo review, we conclude that four-year sentences on each count of vehicular assault are
appropriate sentences in this case.




                                                  -8-
                                    C. Consecutive Sentencing

        The Appellant next argues that the trial court erred by ordering his two convictions for
vehicular assault to run consecutively to one another, for an effective sentence of eight years.
Specifically, he argues that “he is not a dangerous offender based upon this one reckless act of
crossing into the opposite side of the road, when there was not proof that this was a highly traveled
roadway, or that [his] intoxication caused him to drive recklessly prior to swerving over and striking
Mr. Clayton’s vehicle.” The Appellant also argues that an extended sentence was not necessary to
protect the public because his three prior DUI convictions were misdemeanors and not crimes of
violence. Thus, the Appellant contends that his sentences for vehicular assault should be served
concurrently.

       With reference to the particular facts of this case, Tennessee Code Annotated § 40-35-
115(b)(4) provides that the court may order sentences to run consecutively if the court finds by a
preponderance of the evidence that:

       (4)     The defendant is a dangerous offender whose behavior indicates little or no
               regard for human life, and no hesitation about committing a crime in which
               the risk to human life is great.

This court’s review of the manner of service of a sentence is de novo with a presumption that the
determination made by the trial court is correct. Tenn. Code Ann. § 40-35-401(d). Following de
novo review, the presumption of correctness is applied to the trial court’s findings relative to the
issue of consecutive sentencing. The Appellant bears the burden of proving the impropriety of the
consecutive nature of the sentences imposed. Sentencing Commission Comments, Tenn. Code Ann.
§ 40-35-401(d).

        Before consecutive sentences can be imposed, the trial court must (1) first determine that one
or more of the statutorily enumerated criteria of Tenn. Code Ann. § 40-35-115 exists; and (2) if the
defendant is found to be a dangerous offender, find that the aggregate sentence is reasonably related
to the severity of the offenses and is necessary to protect the public from further criminal activity of
the offender. State v. Wilkerson, 905 S.W.2d 933, 937 (Tenn. 1995); see also State v. Lane, 3
S.W.3d 456 (Tenn. 1999)(holding Wilkerson factors were limited to sentencing of “dangerous
offenders”). Notwithstanding proof of these criteria, a sentencing court retains the discretion of
imposing consecutive sentences. On appeal, the exercise of the trial court’s discretion is afforded
great weight, provided the court correctly applied the principles of consecutive sentencing.
Moreover, in determining whether the trial court providently exercised its discretion, “the overriding
concern” is the fairness of the resulting sentence under all the circumstances.

       In the present case, when ordering that the two convictions for vehicular assault be served
consecutively, the trial court reasoned in relevant part as follows:




                                                  -9-
        [B]efore consecutive sentence[s] can be imposed, the trial court must, one (1), first
        determine that one or more of the statutory enumerated criteria [of] 40-35-115 exists.
        I’ve done that. It does. Two (2), “If the defendant is found to be a dangerous
        offender while the aggregate sentence is reasonably related to the severity of the
        offenses and is necessary to protect the public from further criminal activity.” And
        it goes on to tell us consecutive sentences are imposed upon dangerous offenders to
        protect society against offenders who commit aggravated crimes that pose a high risk
        to human life. That’s exactly what this case is about. His conduct that night not only
        exposed himself but everybody on that highway to a high risk of human life . . . He
        sucked up that alcohol and chose to get in a vehicle. He knew what the consequences
        of that were. He didn’t care because the alcohol had taken away his ability to reason
        that. But that was voluntary, taking of that alcohol. This Court finds that the
        definitions in Wilkerson have been met and the Court does find that he is a dangerous
        offender. That’s evident from all of the facts in this case.

In this case, the record clearly supports the trial court’s finding that the Appellant is a dangerous
offender. The Appellant has repeatedly endangered the lives of other motorists by persistently
committing the offense of DUI. Indeed, this court has previously held that a defendant with multiple
DUI convictions “may be classified as a ‘dangerous offender’ for whom consecutive sentencing is
appropriate.” State v. Bobby J. Young, No. M1998-00402-CCA-R3-CD (Tenn. Crim. App. at
Nashville, Dec. 15, 1999), perm. to appeal denied, (Tenn., July 17, 2000)(citing State v. Carl E.
Campen, No. 01C01-9512-CC-00433 (Tenn. Crim. App. at Nashville, Oct. 24, 1997), perm. to
appeal denied, (Tenn., Sept. 21, 1998)); State v. Anthony Raymond Bell, No. 03C01-9503-CR-00070
(Tenn. Crim. App. at Knoxville, Mar. 11, 1996), perm. to appeal denied, (Tenn. Sept. 3, 1996). We
further find that a consecutive sentence is necessary to protect society from the Appellant’s criminal
conduct. The Appellant has had three prior DUI convictions and, at the time of these crimes, was
driving on a revoked license. Notwithstanding, the Appellant again chose to drive in a highly
intoxicated state, thereby demonstrating his lack of concern for his alcohol problems or the safety
of others. Moreover, it is obvious that his prior lenient punishments did nothing to deter his conduct.
Accordingly, we find that the aggregated sentence imposed was reasonably related to the severity
of the offenses. Thus, the imposition of consecutive sentences was not error.

                               II. Probation/Alternative Sentencing

         The Appellant argues that the trial court erred by not finding him eligible for probation, split-
confinement or placement in Community Corrections. The determination of whether the Appellant
is entitled to an alternative sentence and whether the Appellant is entitled to full probation are
different inquiries. Boggs, 932 S.W.2d at 477. Where a defendant is entitled to the statutory
presumption of alternative sentencing, the State has the burden of overcoming the presumption with
evidence to the contrary. State v. Bingham, 910 S.W.2d 448, 455 (Tenn. Crim. App.
1995)(overruled on other grounds). “Conversely, the defendant has the burden of establishing [his]
suitability for total probation, even if the defendant is entitled to the statutory presumption of
alternative sentencing.” Id.; Boggs, 932 S.W.2d at 477. Furthermore, we must review the trial


                                                  -10-
court’s sentence de novo with a general presumption of correctness. Ashby, 823 S.W.2d at 168;
Tenn. Code Ann. § 40-35-401(d). Again, with respect to alternative sentencing, this presumption
applies as the record demonstrates that the trial court properly considered relevant sentencing
principles. Ashby, 823 S.W.2d at 168; Tenn. Code Ann. § 40-35-401(d). We begin our review with
the fact that the Appellant is entitled to the statutory presumption of an alternative sentence in view
of his convictions for Class D felonies as a range I offender. Tenn. Code Ann. § 40-35-102(6).


                                    A. Denial of Total Probation

        The Appellant, in effect, contends that the trial court erred by denying him total probation.
As previously stated, the defendant has the burden of establishing his or her suitability for probation.
State v. Dykes, 803 S.W.2d 250, 259 (Tenn. Crim. App. 1990)(overruled on other grounds). To
meet that burden, the defendant must demonstrate that probation will “subserve the ends of justice
and the best interest of both the public and the defendant.” Id. Although not the only factor, the
defendant’s amenability to rehabilitation is an important consideration when determining his or her
suitability for probation. See Bingham, 910 S.W.2d at 455; Tenn. Code Ann. § 40-35-103(5). The
following criteria, while not controlling, shall also be accorded weight by the sentencing court when
deciding the defendant's suitability for probation: (1)the nature and circumstances of the criminal
conduct involved, Tenn. Code Ann. § 40-35-210(b)(4); (2) whether a sentence of full probation
would unduly depreciate the seriousness of the offense, Tenn. Code Ann. § 40-35-103(1)(B); and
(3) whether a sentence other than full probation would provide an effective deterrent to others likely
to commit similar crimes, Tenn. Code Ann. § 40-35-103(1)(B). Bingham, 910 S.W.2d at 456.
Denial of probation may be based solely upon the circumstances of the offense when they are of such
a nature as to outweigh all other factors favoring probation. Fletcher, 805 S.W.2d at 788-89.

         Upon de novo review, we find the facts and circumstances of this case to be clearly
aggravated. The record reveals a callous indifference by the Appellant for the safety of those
traveling the highways of this state. Despite his three prior DUI convictions, the Appellant continued
to drive intoxicated and, as a result, seriously injured two victims. Common sense dictates that tragic
results are inevitable when a person chooses to drive a vehicle on a public street, at an excessive
speed, without lights, at night, and with a blood alcohol content of .22 percent. The trial court also
found that the Appellant was not subject to rehabilitation, “He chose to be a drunk in an automobile
at least three times prior to this date, was arrested for it, served time for it.” We agree with the trial
court that total probation in this case would not “subserve the ends of justice” or be in “the best
interest of both the public and the defendant.” Accordingly, the trial court properly declined to grant
the Appellant total probation.

                                     B. Alternative Sentencing

       In the alternative, the Appellant contends that he was at least entitled to the alternative
sentence of community corrections or split-confinement. When imposing a sentence of total



                                                  -11-
confinement, the trial court should base its decision on the considerations listed in Tennessee Code
Annotated § 40-35-103(1):

       (A)      Confinement is necessary to protect society by restraining a defendant
                who has a long history of criminal conduct;

       (B)      Confinement is necessary to avoid depreciating the seriousness of the offense
                or confinement is particularly suited to provide an effective deterrence to
                others likely to commit similar offenses; or

       (C)      Measures less restrictive than confinement have frequently or recently
                been applied unsuccessfully to the defendant.

In the present case, the trial court found that total confinement was necessary to provide an effective
deterrence to others likely to commit a similar offense. Tenn. Code Ann. § 40-35-103(1)(B).

      In State v. Hooper, 29 S.W.3d 1, 10-12 (Tenn. 2000), our supreme court specifically
enumerated five factors to be considered when deciding whether a need for deterrence is present and
whether incarceration is “particularly suited” to achieve that goal:

        (1)     Whether other incidents of the charged offense are increasingly
                present in the community as a whole;

        (2)     Whether the defendant’s crime was the result of intentional, knowing,
                or reckless conduct or was otherwise motivated by a desire to profit
                or gain from the criminal behavior;

        (3)     Whether the defendant’s crime and conviction have received substantial publicity
                beyond that normally expected in the typical case;

        (4)     Whether the defendant was a member of a criminal enterprise, or
                substantially encouraged or assisted others in achieving the criminal
                objective;

        (5)     Whether the defendant has previously engaged in criminal conduct of
                the same type as the offense in question, irrespective of whether such
                conduct resulted in previous arrests or convictions.

In addition to these factors, the court emphasized that the five factors are neither exhaustive nor
conclusive. Id. at 12. In other words, the sentencing court may consider additional non-enumerated
factors provided that: (1) the sentencing court specifically recites these factors on the record; and (2)
these additional factors are supported by “at least some proof.” Id. Additionally, in concluding the
need for deterrence exists, the sentencing court need not find that all five factors are present.


                                                  -12-
          In this case, Officer Williams testified that alcohol-related injuries had increased 7-8% from
the previous year. The trial court accredited this testimony by stating, “This officer has worked those
type of cases for as long as this court can remember. He knows [the] consequences or the results .
. . out there.” Accordingly, we conclude, based on Officer Williams’ testimony at trial, that the first
factor of Hooper has been met. Moreover, we note that the Appellant had three DUI convictions
prior to the offenses in the present case. It is clear from the record that the Appellant’s past DUI
convictions were of the same type of criminal conduct as was involved in this case. Apparently, the
Appellant gleaned nothing from his prior punishments and continued to disregard the law. Thus, the
fifth factor of Hooper is also met.

        After affording the trial court the presumption of correctness upon de novo review, we cannot
conclude, under the guidance provided by the supreme court in Hooper, that the trial court acted
unreasonably in ordering confinement based on grounds of deterrence. Clearly, the record
demonstrates that the Appellant’s conduct has resulted in tragic consequences to two innocent
victims. To prevent further endangerment to the public, a need for deterrence exists as previous
efforts to rehabilitate have miserably failed. We affirm the trial court’s imposition of total
confinement.

                                          CONCLUSION

       Based upon the foregoing reasons, we find no reversible error. Accordingly, the Appellant’s
consecutive four-year sentences for vehicular assault in the Washington County Criminal Court are
affirmed.




                                                        ___________________________________
                                                        DAVID G. HAYES, JUDGE




                                                 -13-